State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 29, 2015                    106613
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

HUGHES METAYEO,
                    Appellant.
________________________________


Calendar Date:    September 22, 2015

Before:   Garry, J.P., Egan Jr., Lynch and Devine, JJ.

                              __________


     Jo M. Katz, Troy, for appellant.

      Joel E. Abelove, District Attorney, Troy (Vincent J.
O'Neill of counsel), for respondent.

                              __________


      Appeal from a judgment of the Supreme Court (McGrath, J.),
rendered January 17, 2014 in Rensselaer County, convicting
defendant upon his plea of guilty of the crime of criminal
possession of a weapon in the second degree.

      In satisfaction of a two-count indictment, defendant
pleaded guilty to criminal possession of a weapon in the second
degree and his plea included a waiver of the right to appeal. He
was sentenced as a second violent felony offender, in accordance
with the plea agreement, to a prison term of seven years,
followed by five years of postrelease supervision. Defendant
appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
                              -2-                  106613

review of the record and counsel's brief, we disagree. Our
review of the record reveals an issue of arguable merit as to
whether defendant validly waived his right to appeal that may, in
turn, implicate other potential appellate issues (see People v
Rabideau, 130 AD3d 1094, 1094-1095 [2015]; People v Phipps, 127
AD3d 1500, 1501 [2015], lv denied 26 NY3d 970 [2015]; People v
Anderson, 120 AD3d 1490, 1491 [2014]). We thus grant counsel's
request for leave to withdraw and assign new counsel to address
that issue and any others that the record may disclose (see
People v Stokes, 95 NY2d 633 [2001]; People v Cruwys, 113 AD2d
979, 980 [1985], lv denied 67 NY2d 650 [1986]).

     Garry, J.P., Egan Jr., Lynch and Devine, JJ., concur.



      ORDERED that the decision is withheld, application to be
relieved of assignment granted and new counsel to be assigned.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court